United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS           June 8, 2004
                         FOR THE FIFTH CIRCUIT
                                                           Charles R. Fulbruge III
                                                                   Clerk

                             No. 03-50770
                           Summary Calendar



JOHN T. JOSEY,

                                      Plaintiff-Appellant,

versus

TEXAS DEPARTMENT OF PUBLIC SAFETY; JIMMY R. MORGAN;
NIX, Trooper; KELLI WILLIAMS, Deputy; MILAM COUNTY DISTRICT
ATTORNEY’S OFFICE,

                                      Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                        USDC No. W-03-CV-39
                       --------------------

Before HIGGINBOTHAM, DAVIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Pretrial detainee John T. Josey appeals the dismissal for

failure to state a claim of his 42 U.S.C. § 1983 suit under 28

U.S.C. § 1915A.    The district court determined that Josey’s

allegations were barred by Heck v. Humphrey, 512 U.S. 477 (1994).

Josey argues that no probable cause existed for his arrest for

driving while intoxicated and that the exclusionary rule was


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-50770
                                -2-

violated when he was not read his rights under Miranda v.

Arizona, 384 U.S. 436 (1966).   Josey does not argue that the Heck

bar does not apply.   Consequently, Josey has waived that

argument.   See Cinel v. Connick, 15 F.3d 1338, 1345 (5th Cir.

1994).

     Josey asserts that he was only required to give fair notice

of his claims in his complaint, but he also concedes that the

district court was required to screen his suit.    To the extent

that Josey argues that he was entitled to notice before the

dismissal of his claims, his argument fails.     See Graves v.

Hampton, 1 F.3d 315, 318 n.12 (5th Cir. 1993), abrogated on other

grounds, Arvie v. Broussard, 42 F.3d 249, 250 (5th Cir. 1994).

     Josey also argues that he was denied his right to a speedy

trial.   The district court implicitly denied Josey the

opportunity to amend his action by not expressly addressing and

resolving this issue that Josey raised for the first time in his

objections.   However, by raising his speedy-trial argument, Josey

is contesting his continued confinement.    Because Josey’s

continued confinement has not been remedied by any of the

procedures listed in Heck, his speedy-trial claim also is not

cognizable under 42 U.S.C. § 1983.     See Heck, 512 U.S. at 486-87.

Consequently, the district court did not abuse its discretion by

refusing to allow such an amendment.     See United States v.

Riascos, 76 F.3d 93, 94 (5th Cir. 1996).
                          No. 03-50770
                               -3-

     The judgment of the district court is AFFIRMED.   Josey’s

motion to strike from the record any “rulings, judgments,

and[/]or orders” entered by the district court after his notice

of appeal was filed and motion entitled “Violation of 5th Cir.

R. 46.3 by attorney Carlos D. Lopez” are DENIED.